DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 12/23/2020 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2021 and 02/25/2021 have been considered by the examiner. 

Response to Amendment
The amendment filed December 23, 2020 has been entered. Claims 1-20 remain pending in the application. The claims have been amended. Applicant’s arguments and amendments to the claims are directed to rejections under 35 U.S.C. 103 previously set forth in the Non-Final Office Action mailed September 9, 2020. Claims 1, 5, 7-8, 13, 15-16, 18, and 20 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Therefore, Applicants’ arguments filed on 12/23/2020 have been fully considered but are moot in view of the new ground(s) of rejection because the arguments do not apply to any of the updated reference(s) being used in the current rejection.

Claim Objections
Claim(s) 1, 6, 8-10, 13, 16, and 19 is/are objected to because of the following informalities:  
Claim 1 recites “its input” in line 16. For consistency of the referenced introduced components, Examiner suggests amending the claims to recite the component being referenced by “its”. E.g., Examiner suggests amending claim 1, line 16 to “an input of the one or more remaining circuitry components” or similar, if intended. The claims 1, 6, 8-10, 13, 16, and 19 further throughout refer to “its” when referencing the components in the disclosure, and are objected to under a similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly:
Claim 1 introduces “a response” (line 6), “one or more responses” (line 7), “a response” (line 12). Subsequently, claim 1 recites “the response” (lines 20-21). There is insufficient antecedent basis as to which of the previously introduced “a response” is being referred 
Claim 1 introduces “a challenge” (line 2), “a respective challenge” (line 5), “a challenge” (line 11), “a challenge” (line 15). Subsequently, line 19 recites “the challenge”. There is insufficient antecedent basis as to which of the previously introduced “a challenge” is being referred to by “the challenge” in line 19. Claim 1 further introduces “a challenge” (lines 20-21). Claims 5, 6-9, 11, and 13-14, 16-17, and 19-20 further recite limitation of “a challenge”, “its challenge”, “the challenge”, and “the received challenge”, and are rejected under like rationale. Claims 3-4, 10, 12, 15, and 18 incorporate the deficiency of their parent claim, and are rejected under like rationale.
Claim 1 introduces “a first mode” (line 15-16). Claim 8 then introduces “a second mode” (line 3) and “a third mode” (line 5). Subsequently, claim 8 recites “the mode” (lines 8, 15). There is unclear antecedent basis as to which of the first, second, or third mode are being referred to by “the mode” in claim 8. Claim 20 recites a similar deficiency, and is rejected under like rationale. Claims 9-11 are dependent on claim 8, and are rejected under like rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1, 5, 7-9, 12-13, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JTAG 1149.1 (NPL: “IEEE Standard Test Access Port and Boundary-Scan Architecture”, June 2001, IEEE-SA Standards Board, Hereinafter “JTAG 1149.1”) in view of Sleator et al. (US8516176, Hereinafter “Sleator”).
Regarding claim 1, JTAG 1149.1 discloses a data processing device (pg. i, abstract: system processes instructions and transfers test data) comprising: 
a first circuitry component configured to send a challenge to one or more remaining circuitry components (pg. 11, 4.4: serial test data (a challenge) is received by the test logic at test data in “TDI”; fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO; pg. 14, 4.7.2: test equipment/test pattern generator (i.e., the first component) produces the test patterns), wherein each of the one or more remaining circuitry components is configured to receive a respective challenge and to process the challenge to produce a response (pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and test propagate it to test data out “TDO” (i.e., produces a response); see also pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO in a chain; see also pg. 4, fig. 1-2: serial data in to serial data out path); 
each of the one or more remaining circuitry components comprises: an instruction shift register to receive an instruction of a set of instructions (pg. 16, 5.1.1-5.1.2 – each component includes an instruction shift register; see also pg. 33, 7: the instruction register allows instructions to be shifted into the design), the set of instructions including at least a process challenge instruction to process a challenge and produce a response (pg. 16, 5.1.2 – the instruction is shifted into the register; pg. 53-56, ; and 
a data shift register, corresponding to the process challenge instruction, to receive a challenge (pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); 
each of the one or more remaining circuitry components (pg. 14, fig. 4-1: multiple components (i.e., remaining components) receiving a test data at the TDI and propagating a response to TDO; pg. 53, 8.10 – the components perform a RUNBIST instruction) is configured to, in a first mode (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of operations and the Test Mode Select (TMS) of the system; see pg. 19, 6-1: shift instruction register “shift-IR” mode), shift one bit at a time from its input into the instruction shift register (pg. 33, 7: the instruction register allows instructions to be shifted into the design; pg. 34-35, 7.2: all operations of shift-register stages occur on a clock edge of TCK; see also pg. 7, 3.1.13&3.1.16 – bits are shifted one at a time) and one bit at a time from the instruction shift register to its output (pg. 33, 7: the instruction register allows instructions to be shifted into the design; pg. 34-35, 7.2: all operations of shift-register stages occur on a clock edge of TCK; pg. 154, Instruction Capture: instructions may be shifted out whenever new instructions are shifted in; see also pg. 7, 3.1.13&3.1.16 – bits are shifted one at a time); 
an initial remaining circuitry component (pg. 14, fig. 4-1: multiple components (see the first remaining circuitry component) receiving a test data at the TDI and propagating a response to TDO), of the one or more remaining circuitry components (pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO), is configured to receive its challenge from the first circuitry component (pg. 11, 4.4: serial test instructions (a challenge) are received by the test logic at test data in “TDI”; pg. 14, 4.7.2: test equipment/test pattern ; 
the challenge received by each subsequent remaining circuitry component is the response produced by a respective preceding remaining circuitry component (pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and test propagate it to test data out “TDO” (i.e., produces a response); see also pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving test data at the TDI and propagating a response to TDO), without being a challenge from the first circuitry component (pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and test propagate it to test data out “TDO” (i.e., produces a response); see also pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO <i.e., it is a challenge from the preceding component in the series>); and 2Application No. 15/781,444 Reply to Office Action of September 23, 2020 
a last remaining circuitry component is configured to send a response [[to a comparator]] (Fig 4-1, pg. 14: TDI transitions to TDI (challenge is transformed to a response, see 4.4), wherein each component (i.e., second to fifth components) produces a TDO based on the previous TDI which is provided to a next-in-line input, and then produces a final TDO (i.e., response) sent out from the fifth (i.e., last) component; then pg. 8, 3.1.29 – circuit outputs logic value in response to the testing (i.e., the TDO), which is then used to be compared to stored data (i.e., a comparator device receives the output) to detect the presence or absence of faults in the circuit (i.e., verify the integrity of the data processing device)), without any of the other one or more remaining circuitry components sending a response to the first circuitry component (Fig 4-1, pg. 14: TDI transitions to TDI (challenge is transformed to a response, see 4.4), wherein each component (i.e., second component, third component, fourth component, fifth component) produces a TDO (i.e., response) based on the previous TDI (i.e., challenge) which is provided to a next-in-line input, and then produces a final TDO sent from the fifth component .
While JTAG 1149.1 discloses providing a test signal TDI using an ATE (i.e., the first component) (see pg. 60, 8.15.2) and the last component sending the final result TDO using a comparator for comparison (see, e.g., pg. 8, 3.1.29 and Fig. 4-1), JTAG 1149.1 appears to fail to specifically disclose wherein the ATE and the comparator are the same component (i.e., the first component). Accordingly, it fails to disclose wherein the first circuitry component is configured to verify integrity of the data processing device based on one or more responses produced by the one or more remaining circuitry components; and a last remaining circuitry component is configured to send a response to the first circuitry component (in lieu of a broadly described comparator).
However, Sleator discloses a known JTAG 1149.1 implementation for testing devices wherein the ATE/controller is the same circuitry component as the comparator (see column 1, lines 5-44), particularly wherein the first circuitry component is configured to verify integrity of the data processing device based on one or more responses produced by the one or more remaining circuitry components (column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI for a TAP, which then forwards the TDI in a daisy-chain through a plurality of TAPs, then the last device in the chain (i.e., last remaining circuitry component) sends a final TDO to the controller (i.e., the first circuitry component) to compare the TDI to the TDO to verify the tested values of the device match); a last remaining circuitry component is configured to send a response to the first circuitry component (column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI for a TAP, which then forwards the TDI in a daisy-chain through a plurality of TAPs, then the last device in the chain (i.e., last remaining circuitry component) sends a final TDO to the controller (i.e., the first circuitry component) to compare the TDI to the TDO to verify the tested values of the device match).  
JTAG 1149.1 with the teachings of Sleator to receive the TDO output of the JTAG 1149.1 system for comparison, wherein the first circuitry component is configured to verify integrity of the data processing device based on one or more responses produced by the one or more remaining circuitry components, the last remaining circuitry component is configured to send its response to the first circuitry component without any of the other one or more remaining circuitry components sending a response to the first circuitry component, to use fewer components by combining the ATE/comparator, and to test the system is properly operating and configured (see, e.g., Sleator at column 1, lines 5-44 and JTAG 1149.1 at pg. 8, 3.1.29).

Regarding claim 5, the combination of JTAG 1149.1 and Sleator disclose the data processing device of claim 1, wherein 3Application No. 15/781,444the first circuitry component is configured to verify the integrity of the data processing device using the response received from the last remaining circuitry component (Sleator at column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI for a TAP, which then forwards the TDI in a daisy-chain through a plurality of TAPs, then the last device in the chain (i.e., last remaining circuitry component) sends a final TDO to the controller (i.e., the first circuitry component) to compare the TDI to the TDO to verify the tested values of the device match; with JTAG 1149.1 at pg. 8, 3.1.29 performing comparison).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ATE controllor of JTAG 1149.1 with the teachings of Sleator to receive the TDO output of the JTAG 1149.1 system for comparison, wherein 3Application No. 15/781,444the first circuitry component is configured to verify the integrity of the data processing device using the response received from the last remaining circuitry component, to use fewer components by combining the ATE/comparator, and to test the system is properly operating and configured (see, e.g., Sleator at column 1, lines 5-44 and JTAG 1149.1 at pg. 8, 3.1.29).

Regarding claim 7, the combination of JTAG 1149.1 and Sleator disclose the data processing device of claim 1, wherein the one or more remaining circuitry components are connected in a chain (JTAG 1149.1 at pg. 14, fig. 4-1 – components connected in a chain via the TDO to TDI’s; pg. 4, fig. 1-2: serial test pathway between components) with: 
an input of the initial remaining circuitry component in the chain connected to an output of the first circuitry component (Sleator at column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI for a TAP (i.e., initial remaining circuitry component), which then forwards the TDI in a daisy-chain through a plurality of TAPs), an input of each subsequent remaining circuitry component in the chain connected to an output of a respective preceding remaining circuitry component in the chain (1149.1 at pg. 14, fig. 4-1 – components connected in a chain via the TDO to TDI’s (i.e., output of the preceding connects to the input of the next); pg. 4, fig. 1-2: serial test pathway between components), and an input of the first circuitry component connected to an output of the last remaining circuitry component in the chain (Sleator at column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI for a TAP, which then forwards the TDI in a daisy-chain through a plurality of TAPs, then the last device in the chain (i.e., last remaining circuitry component) sends a final TDO to the controller (i.e., the first circuitry component) to compare the TDI to the TDO to verify the tested values of the device match); and wherein the first circuitry component is configured to: send a challenge to the input of the initial remaining circuitry component in the chain (Sleator at column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI (i.e., challenge) for a TAP (i.e., initial remaining circuitry component), which then forwards the TDI in a daisy-chain through a plurality of TAPs); and receive the response produced by the last remaining circuitry component at the input of the first circuitry component (Sleator at column 1, lines 5-44 – JTAG controller (i.e., first circuitry .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of JTAG 1149.1 and Sleator, wherein the one or more remaining circuitry components are connected in a chain with: an input of the initial remaining circuitry component in the chain connected to an output of the first circuitry component, an input of each subsequent remaining circuitry component in the chain connected to an output of a respective preceding remaining circuitry component in the chain, and an input of the first circuitry component connected to an output of the last remaining circuitry component in the chain; and wherein the first circuitry component is configured to: send a challenge to the input of the initial remaining circuitry component in the chain; and receive the response produced by the last remaining circuitry component at the input of the first circuitry component, to test and ensure the system is properly operating and configured (see, e.g., Sleator at column 1, lines 5-44 and JTAG 1149.1 at pg. 8, 3.1.29).

Regarding claim 8, the combination of JTAG 1149.1 and Sleator disclose the data processing device of claim 7, 4Application No. 15/781,444 Reply to Office Action of June 8, 2020
wherein each of the one or more remaining circuitry components (JTAG 1149.1 at fig. 4-1: multiple components in a line (remaining circuitry components) receiving a test data at a TDI and propagating a response to TDO) is configured to: 
in a second mode (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of operations and the Test Mode Select (TMS) of the system; see pg. 19, 6-1: shift data register “shift-DR” mode), shift one bit at a time from its input into the data shift register (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: and one bit at a time from the data shift register to its output (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); and 
in a third mode (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of operations and the Test Mode Select (TMS) of the system; see pg. 19, 6-1: capture instruction register “capture-IR” mode), when a process challenge instruction is in the instruction shift register  (JTAG 1149.1 at pg. 16, 5.1.1-5.1.2 – each component includes an instruction shift register; see also pg. 33, 7: the instruction register allows instructions to be shifted into the design; pg. 53-56, 8.10-8.10.2 – a RUNBIST instruction causes execution of the test of the component), read the challenge in the data shift register (JTAG 1149.1 at pg. 16, 5.1.2 – the instruction is shifted into the register; pg. 53-56, 8.10-8.10.2 – a RUNBIST instruction causes execution of the test of the component, receiving TDI input (i.e., challenge) and processing to TDO output (i.e., response)), process the challenge to produce a response and write the response to the data shift register (JTAG 1149.1 at pg. 16, 5.1.2 – the instruction is shifted into the register; pg. 53-56, 8.10-8.10.2 – a RUNBIST instruction causes execution of the test of the component, receiving TDI input (i.e., challenge) and processing to TDO output (i.e., response)); 
wherein the first circuitry component is configured to control the mode of the one or more remaining circuitry components (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment controls the sequence of operations and the Test Mode Select (TMS) of the system) to: shift respective instructions into the instruction shift registers (JTAG 1149.1 at pg. 16, 5.1.1-5.1.2 – each component includes an instruction shift register; see also pg. 33, 7: the instruction register allows instructions to be shifted into the design); shift challenges into the data shift registers (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – ; cause the one or more remaining circuitry components to process the challenges to produce responses (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); and shift responses out of the data shift registers (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); and wherein the first circuitry component is configured to control the mode of all remaining circuitry components together over a mode control line common to all remaining circuitry components (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of operations and the Test Mode Select (TMS) of the system; see also pg. 11, 4.4 – the components are controlled by the TCK and TMS line by the automatic test equipment (ATE)).  

Regarding claim 9, the combination of JTAG 1149.1 and Sleator disclose the data processing device of claim 8, wherein the first circuitry component (e.g., JTAG 1149.1 at pg. 14: test component/test pattern generator) is configured to cause: a challenge to be shifted bit by bit into the data shift register of the initial remaining circuitry component (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); the initial remaining circuitry component to process the challenge and write its response to its data shift register (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); 5Application No. 15/781,444 Reply to Office Action of June 8, 2020 the response from the data shift register of the respective preceding circuitry component in the chain to be shifted bit by bit into the data shift register of each subsequent remaining circuitry component in the chain (JTAG 1149.1 at pg. 14, fig. 4-1: multiple chained components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO; pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); each subsequent circuitry component to process the response from the respective preceding circuitry component in its data shift register as its challenge to write its response to the data shift register (JTAG 1149.1 at pg. 14, fig. 4-1: multiple chained components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO; pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); and the response written to the respective data shift register of the last remaining circuitry component in the chain to be shifted bit by bit (JTAG 1149.1 at pg. 14, fig. 4-1: multiple chained components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO; pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)) to the input of the first circuitry component (Sleator at column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI for a TAP (i.e., initial remaining circuitry component), which then forwards the TDI in a daisy-chain through a plurality of TAPs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of JTAG 1149.1 and Sleator, wherein the response written to the respective data shift register of the last remaining circuitry component in the chain to be shifted bit by bit to the input of the first circuitry component, to test and ensure the system is properly operating and configured (see, e.g., Sleator at column 1, lines 5-44 and JTAG 1149.1 at pg. 8, 3.1.29).

Regarding claim 12, the combination of JTAG 1149.1 and Sleator disclose the data processing device of claim 1, wherein a physical layer is used for implementing communications between initial and remaining circuitry components and between remaining circuitry components is compliant with the IEEE- 6Application No. 15/781,444 Reply to Office Action of June 8, 20201149.1 Joint Test Action Group (JTAG) specification, each remaining circuitry component comprising a Test Mode Select (TMS), Test Clock (TCK), Test Data In (TDI) and Test Data Out (TDO) pin and a specification compliant state machine (see JTAG 1149.1: the document being cited is the IEEE-1149.1 JTAG specification, and as shown in pg. 14, fig. 4-1: each remaining circuitry component comprises a TMS, TCK, TDI, TDO and pg. 18, 6: contains a finite state machine; pg. 4, fig. 1-2: physical board design with communication lines between the initial and remaining circuitry components).  
Regarding claim 13, the JTAG 1149.1 discloses a method of verifying integrity of a data processing device (pg. 8, 3.1.29: response of tested system is compared against an expected value to detect any fault in the system) having a first circuitry component and one or more remaining circuitry components (pg. 14, fig. 4-1: multiple components (remaining circuitry components) shown in a chain receiving a test data at the TDI and propagating a response to TDO of a next component in the chain; pg. 14, 4.7.2: test equipment/test pattern generator (i.e., first circuitry component) produces the test , each of the one or more remaining circuitry components comprising an instruction shift register to receive an instruction of a set of instructions (pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO; and pg. 16, 5.1.1-5.1.2 – each component includes an instruction shift register; see also pg. 33, 7: the instruction register allows instructions to be shifted into the design), the set of instructions including at least a process challenge instruction to process a challenge and produce a response (pg. 16, 5.1.2 – the instruction is shifted into the register; pg. 53-56, 8.10-8.10.2 – a RUNBIST instruction causes execution of the test of the component, receiving TDI input data (i.e., challenge) and processing to TDO the output (i.e., response)), and a data shift register, corresponding to the process challenge instruction, to receive a challenge (pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each  data shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate output to test data out “TDO” (i.e., produces a response)), the method comprising: 
sending a challenge to the one or more remaining circuitry components (pg. 11, 4.4: serial test data (i.e., the challenge) is received by the test logic at test data in “TDI”; fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO, then send their TDO to the TDI of the next component (i.e., sending the challenge to remaining component(s)); pg. 14, 4.7.2: test equipment/test pattern generator (i.e., the first component) produces the first test pattern); 
shifting, in a first mode (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of operations and the Test Mode Select (TMS) of the system; see pg. 19, 6-1: shift instruction register “shift-IR” mode), by each of the one or more remaining circuitry components, one bit at a time from its input into the instruction shift register (pg. 33, 7: the instruction registers allows instructions to be shifted into the design; pg. 34-35, 7.2: all operations of shift-register stages occur on a and one bit at a time from the instruction shift register to its output (pg. 33, 7: the instruction register allows instructions to be shifted into the design; pg. 34-35, 7.2: all operations of shift-register stages occur on a clock edge of TCK; pg. 154, Instruction Capture: instructions may be shifted out (i.e., to its output) whenever new instructions are shifted in; see also pg. 7, 3.1.13&3.1.16 – bits are shifted one at a time); 
receiving a response from the one or more remaining circuitry components (pg. 8, 3.1.29 – circuits output a sequence of logic values in response to the testing, which are then used to be compared to stored data (i.e., a comparator device must receive the output) to detect the presence or absence of faults in the circuit (i.e., verify the integrity of the data processing device); see also pg. 14, 4-1: test data response outputted from the TDO response of the chain); and using the response to verify the integrity of the data processing device (pg. 8, 3.1.29 – circuits output a sequence of logic values in response to the testing, which are used to be compared to stored data (i.e., a comparator must receive the output) to detect the presence or absence of faults in the circuit (i.e., verify the integrity of the data processing device)), wherein an initial remaining circuitry component (pg. 14, fig. 4-1: multiple components (see the first remaining circuitry component) receiving a test data at the TDI and propagating a response to TDO), of the one or more remaining circuitry components (pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO), is configured to receive its challenge from the first circuitry component (pg. 11, 4.4: serial test data (a challenge) are received by the test logic at test data in “TDI”; pg. 14, 4.7.2: test equipment/test pattern generator (i.e., the first component) produces the test patterns; fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO), the challenge received by each subsequent remaining circuitry component is the response produced by a respective preceding remaining circuitry component (pg. 12, 4.4.2-4.5: data pins for each component receive the test data at TDI and test propagate output it to TDO (i.e., produces a response); see also pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving test data at the TDI and propagating a response to TDO), without being a challenge from the first circuitry component (pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and test propagate output to test data out “TDO” (i.e., produces a response); see also pg. 14, fig. 4-1: multiple components (particularly the first remaining circuitry component in the line) receiving a test data at the TDI and propagating the response to TDO <i.e., new challenge is output via the preceding component in the series>), and 
a last remaining circuitry component is configured to send a response [[to a comparator]] (Fig 4-1, pg. 14: TDI transitions to TDI (challenge is transformed to a response, see 4.4), wherein each component (i.e., second to fifth components) produces a TDO based on the previous TDI which is provided to a next-in-line input, and then produces a final TDO (i.e., response) sent out from the fifth (i.e., last) component; then pg. 8, 3.1.29 – circuit outputs logic value in response to the testing (i.e., the TDO), which is then used to be compared to stored data (i.e., a comparator device receives the output) to detect the presence or absence of faults in the circuit (i.e., verify the integrity of the data processing device)), without any of the other one or more remaining circuitry components sending a response to the first circuitry component (Fig 4-1, pg. 14: TDI transitions to TDI (challenge is transformed to a response, see 4.4), wherein each component (i.e., second component, third component, fourth component, fifth component) produces a TDO (i.e., response) based on the previous TDI (i.e., challenge) which is provided to a next-in-line input, and then produces a final TDO sent from the fifth component (i.e., none of the other circuitry components send a response to the first circuitry component, as TMS and TCK are inputs, see 1.2.1, pg. 1)).
JTAG 1149.1 discloses providing a test signal TDI using an ATE (i.e., the first component) (see pg. 60, 8.15.2) and the last component sending the final result TDO using a comparator for comparison (see, e.g., pg. 8, 3.1.29 and Fig. 4-1), JTAG 1149.1 appears to fail to specifically disclose wherein the ATE and the comparator are the same component (i.e., the first component). Accordingly, a last remaining circuitry component is configured to send a response to the first circuitry component (in lieu of a broadly described comparator).
However, Sleator discloses a known JTAG 1149.1 implementation wherein the ATE/controller is the same device as the comparator (see column 1, lines 5-44), particularly wherein a last remaining circuitry component is configured to send a response to the first circuitry component (column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI for a TAP, which then forwards the TDI in a daisy-chain through a plurality of TAPs, then the last device in the chain (i.e., last remaining circuitry component) sends a final TDO to the controller (i.e., the first circuitry component) to compare the TDI to the TDO to verify the tested values of the device match).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ATE controllor of JTAG 1149.1 with the teachings of Sleator to receive the TDO output of the JTAG 1149.1 system for comparison, wherein the last remaining circuitry component is configured to send its response to the first circuitry component without any of the other one or more remaining circuitry components sending a response to the first circuitry component, to use fewer components by combining the ATE/comparator, and to test the system is properly operating and configured (see, e.g., Sleator at column 1, lines 5-44 and JTAG 1149.1 at pg. 8, 3.1.29).

Regarding claim 16, JTAG 1149.1 teaches a non-transitory computer readable medium (pg. i, abstract: physical system performs instructions and communicates test data) comprising instructions that when executed by a processing device having a first circuitry component and one or more remaining circuitry components (pg. 11, 4.4: serial test data (a challenge) are received by the test logic at test data in “TDI”; fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO; pg. 14, 4.7.2: test equipment/test pattern generator (i.e., the first component) produces the test patterns), each of the one or more remaining circuitry components comprising an instruction shift register to receive an instruction of a set of instructions (pg. 16, 5.1.1-5.1.2 – each component includes an instruction shift register; see also pg. 33, 7: the instruction register allows instructions to be shifted into the design), the set of instructions including at least a process challenge instruction to process a challenge and produce a response (pg. 16, 5.1.2 – the instruction is shifted into the register; pg. 53-56, 8.10-8.10.2 – a RUNBIST instruction causes execution of the test of the component, receiving TDI input (i.e., challenge) and processing to TDO output (i.e., response)), and a data shift register,8Application No. 15/781,444 Reply to Office Action of September 23, 2020corresponding to the process challenge instruction, to receive a challenge (pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)), cause the processing device to: 
send a challenge to the one or more remaining circuitry components (pg. 11, 4.4: serial test data (a challenge) are received by the test logic at test data in “TDI”; fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO; pg. 14, 4.7.2: test equipment/test pattern generator (i.e., the first component) produces the test patterns); shift (pg. 33, 7: the instruction register allows instructions to be shifted into the design; pg. 34-35, 7.2: all operations of shift-register stages occur on a clock edge of TCK; see also pg. 7, 3.1.13&3.1.16 – bits are shifted one at a time), in a first mode (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of operations and the Test Mode Select (TMS) of the system; see pg. 19, 6-1: shift instruction register “shift-IR” mode), by each of the one or more remaining circuitry components (pg. 14, fig. 4-1: multiple components (i.e., remaining components) receiving a test data at the TDI and propagating a response to TDO; pg. 53, 8.10 – the components perform a RUNBIST instruction), one bit at a time from its input into the instruction shift register (pg. 33, 7: the instruction register allows instructions to be shifted into the design; pg. 34-35, 7.2: all operations of shift-register stages occur on a clock edge of TCK; see also pg. 7, 3.1.13&3.1.16 – bits are shifted one at a time) and one bit at a time from the instruction shift register to its output (pg. 33, 7: the instruction register allows instructions to be shifted into the design; pg. 34-35, 7.2: all operations of shift-register stages occur on a clock edge of TCK; pg. 154, Instruction Capture: instructions may be shifted out whenever new instructions are shifted in; see also pg. 7, 3.1.13&3.1.16 – bits are shifted one at a time); 
receive a response from the one or more remaining circuitry components (pg. 8, 3.1.29 – circuits output a sequence of logic values in response to the testing, which are used to be compared to stored data (i.e., a comparator must receive the output) to detect the presence or absence of faults in the circuit (i.e., verify the integrity of the data processing device)); and use the response to verify the integrity of the processing device (pg. 8, 3.1.29 – circuits output a sequence of logic values in response to the testing, which are used to be compared to stored data (i.e., a comparator must receive the output) to detect the presence or absence of faults in the circuit (i.e., verify the integrity of the data processing device)), 
wherein an initial remaining circuitry component (pg. 14, fig. 4-1: multiple components (see the first remaining circuitry component) receiving a test data at the TDI and propagating a response to TDO), of the one or more remaining circuitry components (pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO), is configured to receive its challenge from the first circuitry component (pg. 11, 4.4: serial test instructions (a challenge) are received by the test logic at test data in “TDI”; pg. 14, 4.7.2: test equipment/test pattern generator (i.e., the first component) produces the test patterns; fig. 4-1: , the challenge received by each subsequent remaining circuitry component is the response produced by a respective preceding remaining circuitry component (pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and test propagate it to test data out “TDO” (i.e., produces a response); see also pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving test data at the TDI and propagating a response to TDO), without being a challenge from the first circuitry component (pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and test propagate it to test data out “TDO” (i.e., produces a response); see also pg. 14, fig. 4-1: multiple components (remaining circuitry components) receiving a test data at the TDI and propagating a response to TDO (i.e., it is a challenge from the preceding component in the series)), and 
a last remaining circuitry component is configured to send a response [[to a comparator]] (Fig 4-1, pg. 14: TDI transitions to TDI (challenge is transformed to a response, see 4.4), wherein each component (i.e., second to fifth components) produces a TDO based on the previous TDI which is provided to a next-in-line input, and then produces a final TDO (i.e., response) sent out from the fifth (i.e., last) component; then pg. 8, 3.1.29 – circuit outputs logic value in response to the testing (i.e., the TDO), which is then used to be compared to stored data (i.e., a comparator device receives the output) to detect the presence or absence of faults in the circuit (i.e., verify the integrity of the data processing device)), without any of the other one or more remaining circuitry components sending a response to the first circuitry component (Fig 4-1, pg. 14: TDI transitions to TDI (challenge is transformed to a response, see 4.4), wherein each component (i.e., second component, third component, fourth component, fifth component) produces a TDO (i.e., response) based on the previous TDI (i.e., challenge) which is provided to a next-in-line input, and then produces a final TDO sent from the fifth component (i.e., none of the other circuitry components send a response to the first circuitry component, as TMS and TCK are inputs, see 1.2.1, pg. 1)).
JTAG 1149.1 discloses providing a test signal TDI using an ATE (i.e., the first component) (see pg. 60, 8.15.2) and the last component sending the final result TDO using a comparator for comparison (see, e.g., pg. 8, 3.1.29 and Fig. 4-1), JTAG 1149.1 appears to fail to specifically disclose wherein the ATE and the comparator are the same component (i.e., the first component). Accordingly, a last remaining circuitry component is configured to send a response to the first circuitry component (in lieu of a broadly described comparator).
However, Sleator discloses a known JTAG 1149.1 implementation wherein the ATE/controller is the same device as the comparator (see column 1, lines 5-44), particularly wherein a last remaining circuitry component is configured to send a response to the first circuitry component (column 1, lines 5-44 – JTAG controller (i.e., first circuitry component) produces a TDI for a TAP, which then forwards the TDI in a daisy-chain through a plurality of TAPs, then the last device in the chain (i.e., last remaining circuitry component) sends a final TDO to the controller (i.e., the first circuitry component) to compare the TDI to the TDO to verify the tested values of the device match).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ATE controllor of JTAG 1149.1 with the teachings of Sleator to receive the TDO output of the JTAG 1149.1 system for comparison, wherein the last remaining circuitry component is configured to send its response to the first circuitry component without any of the other one or more remaining circuitry components sending a response to the first circuitry component, to use fewer components by combining the ATE/comparator, and to test the system is properly operating and configured (see, e.g., Sleator at column 1, lines 5-44 and JTAG 1149.1 at pg. 8, 3.1.29).

Regarding claim 19, the combination JTAG 1149.1 and Sleator teach the data processing device of claim 1, wherein each of the one or more remaining circuitry components is configured to: in a second mode (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of , shift one bit at a time from its input into the data shift register (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)) and one bit at a time from the data shift register to its output (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); and in a third mode (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of operations and the Test Mode Select (TMS) of the system; see pg. 19, 6-1: capture instruction register “capture-IR” mode), when a process challenge instruction is in the instruction shift register (JTAG 1149.1 at pg. 16, 5.1.1-5.1.2 – each component includes an instruction shift register; see also pg. 33, 7: the instruction register allows instructions to be shifted into the design), read the challenge in the data shift register (JTAG 1149.1 at pg. 16, 5.1.2 – the instruction is shifted into the register; pg. 53-56, 8.10-8.10.2 – a RUNBIST instruction causes execution of the test of the component, receiving TDI input (i.e., challenge) and processing to TDO output (i.e., response)), process the challenge to produce a response and write the response to the data shift register (JTAG 1149.1 at pg. 16, 5.1.2 – the instruction is shifted into the register; pg. 53-56, 8.10-8.10.2 – a RUNBIST instruction causes execution of the test of the component, receiving TDI input (i.e., challenge) and processing to TDO output (i.e., response)).  

Regarding claim 20, the combination of JTAG 1149.1 and Sleator teach the data processing device of claim 19, wherein the first circuitry component is configured to control the mode of the one or more remaining circuitry components (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment  to: shift respective instructions into the instruction shift registers (JTAG 1149.1 at pg. 16, 5.1.1-5.1.2 – each component includes an instruction shift register; see also pg. 33, 7: the instruction register allows instructions to be shifted into the design); shift challenges into the data shift registers (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); cause the one or more remaining circuitry components to process the challenges to produce responses (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); and shift responses out of the data shift registers (JTAG 1149.1 at pg. 3, 1.2.3 & pg. 17, 5.1.1 – each component includes a test data shift register; pg. 16, 5.1.1 – each shift register connected to the TDI (i.e., which receives a challenge see pg. 11, 4.4); pg. 12, 4.4.2-4.5: data pins receive the test data at TDI and propagate it to test data out “TDO” (i.e., produces a response)); and  wherein the first circuitry component is configured to control the mode of all remaining circuitry components together over a mode control line common to all remaining circuitry components (JTAG 1149.1 at pg. 1, 1.2.1: automatic test equipment (ATE) controls the sequence of operations and the Test Mode Select (TMS) of the system; see also pg. 11, 4.4 – the components are controlled by the TCK and TMS line of the automatic test equipment (ATE)).

Claims 2-4, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JTAG 1149.1 in view of Sleator, further in view of Thom et al. (US20130013928, Hereinafter “Thom”).
Regarding claim 2, the combination of JTAG 1149.1 and Sleator teach the data processing device of claim 1. The combination of JTAG 1149.1 and Sleator appears to fail to teach wherein the device further comprises further comprising a memory storing mission critical information in encrypted form; and Reply to Office Action of November 13, 2019wherein the data processing device or an aspect of the data processing device requires the mission critical information in decrypted form to function, and wherein the first circuitry component is configured to decrypt the encrypted mission critical information using one or more device verification keys based on the one or more responses produced by the one or more remaining circuitry components.  
However, Thom teaches a data processing device, further comprising a memory storing mission critical information in encrypted form ([0035] – “In an embodiment one or more user keys 165 are also, or alternatively, used for encrypting and decrypting other user keys 165, generated by, stored on and/or otherwise accessible to and to be protected by the computing device 100. Data 150 and keys 165 that are protected by, e.g., encrypted with, one or more user keys 165 are collectively referred to herein as protected data 150.”; also, [0001] – “Without the proper cryptographic key(s), and proper access to them, a cryptographic algorithm will produce no useful result, and thus, attackers can not gain access to protected data.” (i.e., user keys are mission critical information)); and  2Application No. 15/781,444 Reply to Office Action of November 13, 2019 
wherein the data processing device or an aspect of the data processing device requires the mission critical information in decrypted form to function ([0001] – “Without the proper cryptographic key(s), and proper access to them, a cryptographic algorithm will produce no useful result, and thus, attackers can not gain access to protected data.”; [0039] – “Unprotected user keys 165 can be used to decrypt and re-encrypt protected data 150 as needed.”, (i.e., user keys need to be in a decrypted form for the aspect to function); [079] – “In an embodiment the computing device utilizes the decrypted authentropy to unprotect, e.g., unlock, decrypt, or regenerate, user keys 243.”), and wherein the first circuitry component is configured to decrypt the encrypted mission critical information using one or more device verification keys based on the one or more responses produced by the one or more remaining circuitry components (Fig. 4C, steps 462-468, 470 – Comdev sends a challenge C to entity, entity responds R, R is used to unlock C-R.key, C-R.key used to decrypt Authentropy; Fig. 2C, Steps 243 – decrypted authentropy used to unprotect User Keys; Fig. 2B, step 224 – User Keys decrypt protected data.
For additional information on the above: [0166] – Comdev sends a challenge C to entity: “If at decision block 460 of FIG. 4C an entity has requested a challenge then in an embodiment the computing device identifies a challenge from its set of pre-established challenges and provides it to the requesting entity 462.”; [0167] – entity responds R: “In an embodiment a requesting entity responds with a response, r, to the issued challenge, c, 464.”; [0167] – R is used to unlock C-R.key: “In an embodiment the computing device uses the inputted response to attempt to unlock the protected key blob associated with the currently issued challenge 466.”; [0169] – C-R.key used to decrypt Authentropy: “If at decision block 468 the inputted response is valid, i.e., it unlocks the appropriate c-r key for the issued challenge, c, in an embodiment the computing device uses the unlocked c-r key to decrypt the authentropy 470.” and “In this embodiment the unencrypted authentropy 125 will provide, indirectly, access to protected data 150, as previously discussed.”; [079] – decrypted authentropy used to unprotect User Keys: “In an embodiment the computing device utilizes the decrypted authentropy to unprotect, e.g., unlock, decrypt, or regenerate, user keys 243.”; [0074] – User Keys decrypt protected data: “In an embodiment the computing device utilizes user keys to encrypt and decrypt protected data as needed, stored on, or otherwise accessible to, the computing device 224.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of JTAG 1149.1 and Sleator with the teachings of Thom, comprising a memory storing mission critical information in encrypted form; and Reply to Office Action of November 13, 2019wherein the data processing device or an aspect of the data processing device requires the mission critical .

Regarding claim 3, the combination of JTAG 1149.1, Sleator, and Thom teach the data processing device of claim 2, wherein the mission critical information comprises at least one or more of software, firmware for the data processing device or an aspect of the data processing device to function, a BIOS, an operating system kernel, a circuitry component driver, a boot loader, and a content decryption key (Thom at [0001] – “Without the proper cryptographic key(s), and proper access to them, a cryptographic algorithm will produce no useful result, and thus, attackers can not gain access to protected data.”; Thom at [0039] – “Unprotected user keys 165 can be used to decrypt and re-encrypt protected data 150 as needed.” (i.e. requires user keys (mission critical information) to access the protected data). It would have been obvious to one of ordinary skill in the art to implement the combination of JTAG 1149.1 and Sleator with the teachings of Thom, the data processing device of claim 2, wherein the mission critical information comprises at least one or more of software, firmware for the data processing device or an aspect of the data processing device to function, a BIOS, an operating system kernel, a circuitry component driver, a boot loader, and a content decryption key, because through using the challenge’s response to decrypt decryption keys for encrypted portions, attackers will be unable to utilize the protected information stored on the device (Thom, [0001]).  

Regarding claim 4, the combination of JTAG 1149.1, Sleator, and Thom teach the data processing device of claim 2, wherein the data processing device comprises a conditional access device (Thom at [0001] – “Without the proper cryptographic key(s), and proper access to them, a cryptographic algorithm will produce no useful result, and thus, attackers can not gain access to protected data.”; Thom at [0003] – “A methodology has been established to allow a valid user or legitimate second party to gain access to a computing device using a challenge-response based unlock of a computing device's credentials, i.e., cryptographic keys.”, Thom at [0039] – “Unprotected user keys 165 can be used to decrypt and re-encrypt protected data 150 as needed.”, fig. 1, (i.e., user keys 165 are mission critical information to access content protected data 150 on device 100); as defined in applicant’s specification, conditional access device may be a device that uses mission critical information decryption key to control access to content using the device (specification, page 3, lines 24-27)); and 
wherein the mission critical information comprises a decryption key (user keys 165) for use by the conditional access device to control access to content consumable (protected data 150) using the data processing device (Thom at [0001] – “Without the proper cryptographic key(s), and proper access to them, a cryptographic algorithm will produce no useful result, and thus, attackers can not gain access to protected data.”; [0003] – “A methodology has been established to allow a valid user or legitimate second party to gain access to a computing device using a challenge-response based unlock of a computing device's credentials, i.e., cryptographic keys.” (i.e., access to the device is conditional to a device’s credentials); Thom at [0039] – “Unprotected user keys 165 can be used to decrypt and re-encrypt protected data 150 as needed.” (i.e., user keys 165 are mission critical information to access content protected data 150); as defined in applicant’s specification, conditional access device may be a device that uses mission critical information decryption key to control access to content using the device (specification, page 3, lines 24-27)) 
It would have been obvious to modify the data processing device of JTAG 1149.1 and Sleator the teachings of Thom, wherein the data processing device comprising a conditional access device, wherein the mission critical information comprises a decryption key for use by the conditional access device to .

Regarding claim 15, the combination of JTAG 1149.1 and Sleator teach the method of claim 13. The combination of JTAG 1149.1 and Sleator appear to fail to teach, further comprising using the response of the plurality of circuitry components to decrypt information that is required in decrypted form for operation of the data processing device or an aspect of the data processing device.   
However, Thom teaches a data processing device (abstract), further comprising using the response of the last remaining circuitry components to decrypt information that is required in decrypted form for operation of the data processing device or an aspect of the data processing device (Fig. 4C, steps 462-468, 470 – Comdev sends a challenge C to entity, entity responds R, R is used to unlock C-R.key; C-R.key used to decrypt Authentropy; Fig. 2C, Steps 243 – decrypted authentropy used to unprotect User Keys; Fig. 2B, step 224 – User Keys decrypt protected data (i.e., decrypts user keys based on a response); [0001] – “Without the proper cryptographic key(s), and proper access to them, a cryptographic algorithm will produce no useful result, and thus, attackers can not gain access to protected data.”; [0039] – “Unprotected user keys 165 can be used to decrypt and re-encrypt protected data 150 as needed.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of JTAG 1149.1 and Sleator with the teachings of Thom, further comprising using the response of the last remaining circuitry components to decrypt information that is required in decrypted form for operation of the data processing device or an aspect 

Regarding claim 18, the combination of JTAG 1149.1 and Sleator teach the non-transitory computer readable medium of claim 16. The combination of JTAG 1149.1 and Sleator appear to fail to teach wherein to use the response comprises using the response of the plurality of circuitry components to decrypt information that is required in decrypted form for operation of the processing device or an aspect of the processing device. 
However, Thom teaches a data processing device (abstract), wherein to use the response comprises using the response of the last remaining circuitry components to decrypt information that is required in decrypted form for operation of the processing device or an aspect of the processing device (Fig. 4C, steps 462-468, 470 – Comdev sends a challenge C to entity, entity responds R, R is used to unlock C-R.key; C-R.key used to decrypt Authentropy; Fig. 2C, Steps 243 – decrypted authentropy used to unprotect User Keys; Fig. 2B, step 224 – User Keys decrypt protected data (i.e., decrypts user keys based on a response); [0001] – “Without the proper cryptographic key(s), and proper access to them, a cryptographic algorithm will produce no useful result, and thus, attackers can not gain access to protected data.”; [0039] – “Unprotected user keys 165 can be used to decrypt and re-encrypt protected data 150 as needed.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of JTAG 1149.1 and Sleator with the teachings of Thom, further comprising using the response of the last remaining circuitry components to decrypt information that is required in decrypted form for operation of the processing device or an aspect of the processing device, so that attackers will be unable to utilize the protected information stored on the device if the response is not correct (see, e.g., Thom at [0001]).  

Claims 6, 10-11, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JTAG 1149.1 in view of Sleator, further in view of Skoric et al. (US20080260152, Hereinafter “Skoric”).
Regarding claim 6, the combination of JTAG 1149.1 and Sleator teach the data processing device of claim 5. The combination of 1149.1 and Sleator appear to fail to specifically teach wherein each of the one or more remaining circuitry components is configured to apply a non-transitive function to its challenge to produce its response.  
However, Skoric teaches a device authentication chain (see abstract), wherein each of the one or more remaining circuitry components is configured to apply a non-transitive function to its challenge to produce its response (Skoric at [0033-0034] – the first PUF receives test data μi (i.e., challenge) and performs a function on it at each component to produce a resulting test data μi+1; [0002] – PUF function is a non-transitive function; [0036] – the verifier verifies the final response received from the chain to authenticate the chain; Note: while the Skoric reference also recites “challenges” C1-3, the challenges being mapped to the claim herein are the testing data μx being provided, modified, and later verified, and the Skoric reference should carefully not be misinterpreted over the functionally equivalent components due to a confliction in the naming conventions between applications);
For further reference: The non-transitive function is defined in the Applicant specification to make the overall response sensitive to order (applicant’s specification, page 4, lines 19-21), and the testing CPUF function is similarly order sensitive, see, e.g., [0019] – “In case they are not given the concatenation order, the order in itself becomes a secret which can be considered to strengthen security in a system; if the users do not know the order in which the verifier is going to encrypt/decrypt the message, it will in practice be unfeasible to guess the order when a larger number of PUFs are concatenated.”; also [0031] – “If the verifier does not know in advance the order in which the users 105, 106, 107 interconnect their CPUFs 108, 109, 110, this order must be provided to the verifier.”
JTAG 1149.1, Sleator, and Skoric are analogous art at least because they are both directed to chains of authentication and also a challenge response system for devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of JTAG 1149.1 and Sleator with the teachings of Skoric because the PUF system and encryption chain increases security as attackers cannot interpret the responses (or physically replicate, clone, or computationally model the system) (see, e.g., Skoric at [0002]).

Regarding claim 10, the combination of JTAG 1149.1 and Sleator teach the data processing device of claim 9. The combination of JTAG 1149.1 and Sleator appear to fail to specifically teach wherein the first circuitry component is configured to cause a process challenge instruction to be executed by each subsequent remaining circuitry component in the chain not before the respective preceding circuitry component in the chain has been caused to write its response to its data register.
However, Skoric teaches a device authentication chain (see abstract), wherein the first circuitry component is configured to cause a process challenge instruction to be executed by each subsequent remaining circuitry component in the chain not before the respective preceding circuitry component in the chain has been caused to write its response to its data register (e.g., fig. 2 teaches chaining challenges (u1, u2, u3, uN) wherein each challenge is based upon the preceding component’s response (see, e.g., Skoric fig. 2, [0033-0037]) <i.e., each challenge cannot be accurately completed until the preceding challenge has been>; further, IEEE 1149.1 standard for compliant systems discloses using test commands to run the logic to perform a test, perform the logic, and/or allow the output response from the logic to be loaded onto the output data register to be shifted out for inspection (see, e.g., INTEST instruction pg. 48-49 § 8.9 & pg. 36 – inputting instructions into instruction register) <i.e., instructions to perform the challenge are shifted/executed>; then JTAG 1149.1, at page 38-39, 8.4, further discloses using a BYPASS instruction (as is similarly denoted in applicant’s specification, pg. 7 lines 23-25) “to i.e., components not currently being tested are bypassed out to improve the series test speed>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of JTAG 1149.1 and Sleator with the teachings of Skoric, wherein the first circuitry component is configured to cause a process challenge instruction to be executed by each subsequent remaining circuitry component in the chain not before the respective preceding circuitry component in the chain has been caused to write its response to its data register, to increase the processing speed of the testing of the combination of JTAG 1149.1, Sleator, and Skoric by not testing registers/ICs that are not yet testable to provide a response (see, e.g., JTAG 1149.1, at page 38-39, 8.4).

Regarding claim 11, the combination of JTAG 1149.1 and Sleator teach the data processing device of claim 9. The combination of JTAG 1149.1 and Sleator appear to fail to specifically disclose wherein the first circuitry component is configured to cause each of the one or more remaining circuitry components in the chain to only execute a process challenge instruction once between shifting the challenge into the data shift register of the initial remaining circuitry component in the chain and shifting the response written to the data shift register of the last remaining circuitry component in the chain to the input of the first circuitry component.
However, Skoric teaches a device authentication chain (see abstract),wherein the first circuitry component is configured to cause each of the one or more remaining circuitry components in the chain to only execute a process challenge instruction once between shifting the challenge into the data shift register of the initial remaining circuitry component in the chain and shifting the response written to the data shift register of the last remaining circuitry component in the chain to the input of the first circuitry component (Skoric fig. 2 teaches chaining challenges (u1, u2, u3, uN) wherein each challenge is based upon the preceding component’s response (see, e.g., Skoric fig. 2, [0033-0037]) <i.e., each challenge cannot accurately respond until the preceding challenge has been, then the response is forwarded to the next device>; then Skoric fig. 2 discloses sending the output u4 from last device CPUF 110 into verifier/initiator 104 <i.e., the last remaining circuitry component inputs to the first circuitry component>; further, see with IEEE 1149.1 standards discloses compliant systems using test commands to run the logic to perform a test, perform the logic, and/or allow the output response from the logic to be loaded onto the data register to be shifted out for inspection (see, e.g., INTEST instruction pg. 48-49 § 8.9 & pg. 36 – wherein INTEST logic test run using the data shift register); then IEEE 1149.1, at page 38-39, § 8.4, further discloses using a BYPASS instruction (as is similarly denoted in applicant’s specification, pg. 7 lines 23-25) “to provide a minimum-length serial path between the TDI and the TDO pins of a component when no test operation of that component is required” by only testing one component at a time when, e.g., only component 57 of 100 components is needed to be tested at this time <i.e., components not currently being tested are bypassed>).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of JTAG IEEE 1149.1, Sleator, and Skoric with the bypass teachings of IEEE 1149.1 and Skoric, wherein the first circuitry component is configured to cause each of the one or more remaining circuitry components in the chain to only execute a process challenge instruction once between shifting the challenge into the data shift register of the initial remaining circuitry component in the chain and shifting the response written to the data shift register of the last remaining circuitry component in the chain to the input of the first circuitry component, to increase the processing speed of the sequential testing of the combination of JTAG 1149.1 and Skoric by JTAG 1149.1 compliant IC when it is desired to produce a response (see, e.g., JTAG 1149.1, at pg. 38-39, 8.4 & pg. 66, 10).

Regarding claim 14, the combination of JTAG 1149.1 and Sleator teach the method of claim 13. The combination of JTAG 1149.1 and Sleator appear to fail to particularly teach wherein receiving the response comprises receiving a response from one of the one or more remaining circuitry components, the response from the one of the one or more remaining circuitry components depending on the respective responses from an other of the one or more remaining circuitry components, wherein the one or more remaining circuitry components provide respective responses in a sequence, a subsequent circuitry component in the sequence receiving the response of a previous circuitry component in the sequence as a challenge and producing a response responsive to the received challenge, and wherein the response responsive to the received challenge is produced as a non- transitive function of the received challenge.  
However, Skoric teaches an authentication chain to authenticate interconnected devices (abstract), wherein receiving the response comprises receiving a response from one of the one or more remaining circuitry components, the response from the one of the one or more remaining circuitry components depending on the respective responses from an other of the one or more remaining circuitry components ([0030] – “Now, since the verifier has access to the CRP of each PUF, it starts with decrypting μ4=ER′″(μ3) using the response R′″ of the third PUF 103.”; [0031]: e.g., “Hence, μ3=DR′″(μ4) is computed. Next, μ3=ER″(μ2) is decrypted with the response R″ of the second PUF 102, and this chain of decryptions continues until the random number μ1, which was provided by the verifier 304, is in the clear. Consequently, if the random number μ1 is obtained by executing the described decryption chain, the response of the respective PUF must have been used when performing the encryption at each PUF. Alternatively, since the verifier 105 knows the responses and the random numbers, it is possible 4=ER′″(μ3) is attained. Then, the verifier may compare the attained encrypted data set μ4=ER′″(μ3) with the corresponding data set received from the final CPUF 110 to verify correspondence.” (i.e., μ4 <the response> is dependent on μ1-3)), wherein the one or more remaining circuitry components provide respective responses in a sequence, a subsequent circuitry component in the sequence receiving the response of a previous circuitry component in the sequence as a challenge and producing a response responsive to the received challenge ([0010] – “the sequence of interconnected devices is arranged such that a data set supplied to the sequence is cryptographically processed with a response of a token comprised in a device and passed on to a token comprised in a subsequent device which further cryptographically processes the processed data set with its response until a response of a final physical token has been used to further cryptographically process the data set.”;
for additional detail: [0033] – “The first PUF 101 produces a response R′ to the first challenge C1. Then, the CPUF 108 digitally signs the random number μ1 by means of this response.” and “The signed data μ2=ER′(μ1) is passed on to the second PUF 102 together with the remaining challenges C2, C3.” (i.e., μ2 is a response from CPUF 108, sent to CPUF 109); [0034] – “The second PUF 102 produces a response R″ from the challenge C2 and CPUF 109 uses this response to sign μ2, and a further set of signed data μ3=ER″(μ2) is thus created and passed on together with the remaining challenge C3.” (i.e., μ2  is provided to next component to produce μ3); [0037] – “Further, as is shown in FIG. 2, each challenge may be distributed to the respective CPUF immediately, instead of being passed on in the sequence. In that case, only the cryptographically processed random number is passed on to a subsequent CPUF.” This process repeats for additional remaining components, see, e.g., fig. 2, CPUF 110, μ3 and μ4)), and 
wherein the response responsive to the received challenge is produced as a non- transitive function of the received challenge ([0033-0034] –  “The signed data μ2=ER′(μ1) is passed on to the second PUF 102 together with the remaining challenges C2, C3.” and “The second PUF 102 produces a 2 and CPUF 109 uses this response to sign μ2, and a further set of signed data μ3=ER″(μ2) is thus created and passed on together with the remaining challenge C3.”; see also fig. 2, doing it for each other response μi; (i.e., signing μi (a non-transitive function) to produce μi+1)
For reference: The non-transitive function is defined in the Applicant specification to make the overall response sensitive to order (applicant’s specification, page 4, lines 19-21), CPUF function is order sensitive, see [0019] – “In case they are not given the concatenation order, the order in itself becomes a secret which can be considered to strengthen security in a system; if the users do not know the order in which the verifier is going to encrypt/decrypt the message, it will in practice be unfeasible to guess the order when a larger number of PUFs are concatenated.”; also [0031] – “If the verifier does not know in advance the order in which the users 105, 106, 107 interconnect their CPUFs 108, 109, 110, this order must be provided to the verifier.”).
JTAG 1149.1 (in combination with Sleator) and Skoric are analogous art at least because they are both directed to authentication of devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of JTAG 1149.1 and Sleator with the teachings of Skoric, wherein receiving the response comprises receiving a response from one of the one or more remaining circuitry components, the response from the one of the one or more remaining circuitry components depending on the respective responses from an other of the one or more remaining circuitry components, wherein the one or more remaining circuitry components provide respective responses in a sequence, a subsequent circuitry component in the sequence receiving the response of a previous circuitry component in the sequence as a challenge and producing a response responsive to the received challenge, and wherein the response responsive to the received challenge is produced as a non- transitive function of the received challenge, because using the PUF system and encryption chain increases security as attackers cannot interpret the responses (e.g., 

Regarding claim 17, the combination of JTAG 1149.1 and Sleator teach the non-transitory computer readable medium of claim 16, wherein to receive the response comprises receiving a response from one of the one or more remaining circuitry components (pg. 8, 3.1.29 – circuits output a sequence of logic values in response to the testing, which are used to be compared to stored data (i.e., a comparator device must receive the output) to detect the presence or absence of faults in the circuit (i.e., verify the integrity of the data processing device); see also pg. 14, 4-1: test data response outputted from the TDO response of the chain). Yet, the combination of JTAG 1149.1 and Sleator appear to particularly disclose the response from the one of the one or more remaining circuitry components depending on the respective responses from an other of the one or more remaining circuitry components, wherein the one or more remaining circuitry components provide respective responses in a sequence, a subsequent circuitry component in the sequence receiving the response of a previous circuitry component in the sequence as a challenge and producing a response responsive to the received challenge, and 9Application No. 15/781,444 Reply to Office Action of June 8, 2020 wherein the response responsive to the received challenge is produced as a non- transitive function of the received challenge.  
However, Skoric teaches an authentication chain to authenticate interconnected devices (abstract), wherein with the response from the one of the one or more remaining circuitry components depending on the respective responses from an other of the one or more remaining circuitry components ([0030] – “Now, since the verifier has access to the CRP of each PUF, it starts with decrypting μ4=ER′″(μ3) using the response R′″ of the third PUF 103.”; [0031]: e.g., “Hence, μ3=DR′″(μ4) is computed. Next, μ3=ER″(μ2) is decrypted with the response R″ of the second PUF 102, and this chain of decryptions continues until the random number μ1, which was provided by the verifier 304, is in the 1 is obtained by executing the described decryption chain, the response of the respective PUF must have been used when performing the encryption at each PUF. Alternatively, since the verifier 105 knows the responses and the random numbers, it is possible that the verifier encrypts each random number with the respective response until μ4=ER′″(μ3) is attained. Then, the verifier may compare the attained encrypted data set μ4=ER′″(μ3) with the corresponding data set received from the final CPUF 110 to verify correspondence.”; (i.e., μ4 is dependent on preceding respective responses)), wherein the one or more remaining circuitry components provide respective responses in a sequence, a subsequent circuitry component in the sequence receiving the response of a previous circuitry component in the sequence as a challenge and producing a response responsive to the received challenge ([0033] – “The first PUF 101 produces a response R′ to the first challenge C1. Then, the CPUF 108 digitally signs the random number μ1 by means of this response.” and “The signed data μ2=ER′(μ1) is passed on to the second PUF 102 together with the remaining challenges C2, C3.”; [0034] – “The second PUF 102 produces a response R″ from the challenge C2 and CPUF 109 uses this response to sign μ2, and a further set of signed data μ3=ER″(μ2) is thus created and passed on together with the remaining challenge C3.”; [0037] – “Further, as is shown in FIG. 2, each challenge may be distributed to the respective CPUF immediately, instead of being passed on in the sequence. In that case, only the cryptographically processed random number is passed on to a subsequent CPUF.” This process repeats for additional remaining components, see, e.g., fig. 2, CPUF 110, μ3 and μ4), and 9Application No. 15/781,444 Reply to Office Action of June 8, 2020 
wherein the response responsive to the received challenge is produced as a non- transitive function of the received challenge ([0033-0034] –  “The signed data μ2=ER′(μ1) is passed on to the second PUF 102 together with the remaining challenges C2, C3.” and “The second PUF 102 produces a response R″ from the challenge C2 and CPUF 109 uses this response to sign μ2, and a further set of signed data μ3=ER″(μ2) is thus created and passed on together with the remaining challenge C3.”; see also fig. 2, doing it for each other response μi; (i.e., signing μi (a non-transitive function) to produce μi+1)
105, 106, 107 interconnect their CPUFs 108, 109, 110, this order must be provided to the verifier.”).
JTAG 1149.1 (in combination with Sleator) and Skoric are analogous art at least because they are both directed to authentication of devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of JTAG 1149.1 and Sleator with the teachings of Skoric, such with the response from the one of the one or more remaining circuitry components depending on the respective responses from an other of the one or more remaining circuitry components, wherein the one or more remaining circuitry components provide respective responses in a sequence, a subsequent circuitry component in the sequence receiving the response of a previous circuitry component in the sequence as a challenge and producing a response responsive to the received challenge, and 9Application No. 15/781,444 Reply to Office Action of June 8, 2020 wherein the response responsive to the received challenge is produced as a non- transitive function of the received challenge, because using the PUF system and encryption chain increases security as attackers cannot interpret the responses or perform out of order (e.g., cannot physically replicate, clone, or computationally model the system) (Skoric at [0002]) or perform them out of order (Skoric [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watkins et al. (US7657807) discloses a JTAG 1149.1 system wherein an ATE provides a TDI into a plurality of integrated circuits, wherein the last integrated circuit produce a final output TDI, which is then fed back into the ATE for comparison to determine a match between the received and expected value. Additionally, Grieco et al. (US20160247002) discloses a JTAG system for detection of hardware tampering with a challenge/response system (see abstract, fig. 1). Akselrod et al. (US20090296933) similarly discloses an integrated circuit testing system that is JTAG compliant and uses a plurality of security modes (see abstract, [0018-022]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438